             Case 2:19-cv-00463-JLR Document 36
                                             35 Filed 06/26/20
                                                      06/25/20 Page 1 of 4




 1                                                             District Judge James L. Robart
 2
 3
 4
 5
 6
 7
                       UNITED STATES DISTRICT COURT FOR THE
 8
                         WESTERN DISTRICT OF WASHINGTON
 9                                 AT SEATTLE
10
11 SEA SHEPHERD LEGAL,
                                                     Case No. C19-463 JLR
12
                                Plaintiff,           STIPULATED MOTION TO
13                                                   STAY BRIEFING SCHEDULE
                         v.                          AND ORDER
14
15 NATIONAL OCEANIC AND
   ATMOSPHERIC ADMINISTRATION, et
16
   al.,
17
                     Defendants.
18
19         Plaintiff SEA SHEPHERD LEGAL (“SSL”) filed the above-captioned lawsuit
20 under the Freedom of Information Act (“FOIA”) against Defendants NATIONAL
21 OCEANIC AND ATMOSPHERIC ADMINISTRATION and NATIONAL MARINE
22 FISHERIES SERVICES (collectively, Defendants), seeking disclosure of certain
23 documents (“First FOIA Lawsuit”).
24         On October 11, 2019, the Court granted the parties’ stipulated motion to stay the
25 dispositive briefing schedule. Dkt. No. 19. Defendants began processing additional
26 documents in response to SSL’s FOIA request at issue in this case as well as SSL’s
27 supplemental FOIA request in a related case pending before the Court. Sea Shepherd
28 Legal v. NOAA, et al. 19-cv-1485-JLR (“Second FOIA Lawsuit”). Since the Court


     STIPULATED MOTION AND ORDER C19-463 JLR
     -1
              Case 2:19-cv-00463-JLR Document 36
                                              35 Filed 06/26/20
                                                       06/25/20 Page 2 of 4




 1 granted the parties’ stipulated motion, Defendants have produced all non-exempt
 2 responsive records between December 21, 2018 and March 18, 2019.
 3         Due to some new developments, Defendants subsequently decided to reprocess a
 4 large number of previously redacted documents and produce them to SSL with an
 5 amended Vaughn Index. However, after reviewing the reprocessed documents and
 6 amended index, SSL determined that it was necessary to file a motion with the Court
 7 challenging a selection of Defendants’ redactions based upon FOIA Exemptions 5 and 7.
 8 Given the overlap between the First and Second FOIA Lawsuits, the parties stipulated to
 9 case consolidation for purposes of motion practice and to a proposed briefing schedule.
10 On June 12, 2020, the Court granted the parties’ stipulated motion to consolidate and
11 approved the proposed briefing schedule. See Dkt. No. 34. The Court ordered that the
12 cases be “consolidated for all purposes, up to and including trial, under case number C19-
13 0463.” Id.
14          Since case consolidation, two issues have arisen that require a stay of the present
15 dispositive motion schedule. First, SSL was able to obtain the primary documents
16 withheld pursuant to Exemption 7 from a third party with whom Defendants had
17 previously shared the documents. Second, Defendants have indicated that they will be
18 producing the records responsive to SSL’s supplemental FOIA request in July 2020. In
19 light of the fact that the records at the center of SSL’s current exemption challenge are no
20 longer at issue and that a new production is presently pending, the parties agree that it
21 would be in the interest of judicial efficiency to stay the present briefing schedule until
22 after the next records production in July. Once SSL receives and processes these
23 additional records (and any associated index), it will be able to determine whether there is
24 a need to challenge Defendant’s full or partial withholdings (if any) of the newly
25 produced records in conjunction with those still at issue from the past production.
26         Accordingly, for good cause as described above, the parties respectfully request
27 that the Court stay the remainder of the briefing schedule and allow the parties to file a
28


     STIPULATED MOTION AND ORDER C19-463 JLR
     -2
             Case 2:19-cv-00463-JLR Document 36
                                             35 Filed 06/26/20
                                                      06/25/20 Page 3 of 4




 1 status report on or before August 14, 2020.
 2
 3 Dated this 25th day of June 2020.
 4
 5                                     Respectfully submitted,
 6
 7                                     s/  Brett W. Sommermeyer
                                       BRETT W. SOMMERMEYER, WSBA # 30003
 8
 9                                     s/  Catherine E. Pruett
                                       CATHERINE E. PRUETT, WA BAR # 35140
10
11                                     SEA SHEPHERD LEGAL
                                       2226 Eastlake Avenue East, No. 108
12
                                       Seattle, WA 98102
13                                     Phone: (206) 504-1600
                                       Email: brett@seashepherdlegal.org
14
                                       Email: catherine@seashepherdlegal.org
15
                                       Attorneys for Plaintiff
16
17                                      s/    Michelle R. Lambert
                                       MICHELLE R. LAMBERT, NY # 4666657
18
                                       Assistant United States Attorney
19                                     United States Attorney’s Office
                                       1201 Pacific Avenue, Suite 700
20
                                       Tacoma, Washington 98402
21                                     Phone: 253-428-3824
                                       Email: michelle.lambert@usdoj.gov
22
23                                     Attorneys for Defendants
24
25
26
27
28


     STIPULATED MOTION AND ORDER C19-463 JLR
     -3
              Case 2:19-cv-00463-JLR Document 36
                                              35 Filed 06/26/20
                                                       06/25/20 Page 4 of 4




 1
 2
 3                                              ORDER
 4
            Having reviewed the parties’ stipulated motion, the Court finds good cause
 5
 6 shown to strike the present briefing schedule. Dkt. No. 34. The parties shall submit a   JLR

 7
     joint status update to the Court on or before August 14, 2020.
 8
 9          Dated this 26th day of June 2020.
10
11
12
                                    A   JAMES L. ROBART
                                        United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      STIPULATED MOTION AND ORDER C19-463 JLR
      -4
